Citation Nr: 1029379	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-33 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression.

2.  Entitlement to service connection for drug and alcohol 
dependency, including as secondary to the acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1980 to 
February 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, in support of his claims, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
of the Board.


FINDINGS OF FACT

1.  The probative, i.e., competent and credible, evidence of 
record does not establish the Veteran has an acquired psychiatric 
disorder - including especially depression, as a result of or 
related to events that occurred during his military service.

2.  The probative evidence of record also does not indicate the 
Veteran's drug and alcohol dependence is secondary to or caused 
by a primary service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder, including 
depression, was not incurred in or aggravated by his military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The Veteran's drug and alcohol dependence also was not 
incurred in or aggravated by his military service and it not 
proximately due to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of a letter dated in November 2007, the RO advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

It equally deserves mentioning that the November 2007 letter also 
apprised the Veteran of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the RO 
issued that November 2007 VCAA notice letter prior to initially 
adjudicating the claims in January 2008, the preferred sequence, 
so there was no timing error in the provision of that VCAA 
notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

The Board sees that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's claim for 
service connection for depression.  However, the Board finds that 
the evidence, which reveals that he did not have this disorder 
during service and does not have it as a consequence of his 
service, warrants concluding that a remand for an examination and 
opinion is not necessary to decide this claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As service and post-service 
medical records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no grounds 
for requesting a VA examination and medical nexus opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met with respect to the Veteran's claim for depression.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of his 
depression claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of a 
relevant in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's depression and his 
military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected.)



The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  But, here, referral of this case for an examination 
or obtainment of a medical opinion with respect to the Veteran's 
depression claim under the circumstances here presented would be 
a useless act.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 38 
U.S.C.A. § 5103A(a)(2) (West 2002). 

The Board also sees the Veteran has not been provided an 
examination with respect to his claim for drug and alcohol 
dependency.  But, as will be explained, the only way he could 
potentially establish entitlement to service connection for this 
disorder would be on a secondary basis.  And as there is no 
indication this disability is secondary to a service-connected 
disability, there is no reasonable possibility that an 
examination would aid in substantiating this derivative claim.  
See id.  That is, even if his drug and alcohol dependency was 
medically linked to his depression, as he claims, because the 
Board is denying his underlying claim for depression he 
necessarily still would not be entitled to service connection for 
the consequent drug and alcohol dependency on a secondary basis 
because of the absence of any relationship or correlation between 
his underlying depression and his military service.  So referral 
for an examination and opinion in this scenario also would be a 
useless act.  Therefore, the standards of McLendon are not met 
with respect to this claim, either.

The Veteran's unsubstantiated lay allegations, alone, of a link 
between these conditions and his military service - both 
directly and secondarily, is insufficient reason or justification 
to schedule him for a VA compensation examination for a medical 
nexus opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010).

And so, with respect to the duty to assist, the RO obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA medical records.  Therefore, as there is 
no indication that any additional evidence remains outstanding, 
which is obtainable, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

II.  Statutes, Regulations and Case law Governing Claims for 
Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Certain chronic conditions, including psychoses, will be presumed 
to have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service. This presumption, however, is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 
2006), a "psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



III.  Acquired Psychiatric Disorder Inclusive of Depression

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the Veteran's VA treatment records 
show that he has been diagnosed with major depressive disorder.  
So there is no disputing he has this claimed condition.  
Therefore, the determinative issue is whether his depression is 
attributable to his military service - and especially to any 
psychological symptoms he may have experienced during service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning the relationship of this claimed condition and his 
military service, the Veteran essentially attributes his 
depression to the in-service incurrence of psychological symptoms 
that have continued since service.  See his May 2010 hearing 
testimony.  Although the Veteran, as a layman, is competent to 
provide evidence of his observable symptoms - such as first 
experiencing symptoms of depression while in service, he is not 
competent to provide evidence of matters requiring medical 
training and knowledge - such as linking his currently diagnosed 
major depressive disorder to his purported in-service symptoms.  
See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
But even to the extent he is competent to provide evidence of his 
symptoms, his testimony must also be credible in order to 
ultimately have probative value.  See also Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (indicating competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
ultimate probative value of the evidence).  

That said, the Board sees the Veteran indicated during his March 
1979 military entrance physical examination that he had been 
treated for a mental health related condition in the past.

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment and 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).



In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the claimant to show that the condition increased 
in severity during service.

According to 38 C.F.R. § 3.304(b)(1), a history alone does not 
constitute a notation for purposes of the presumption.  However, 
it will be considered with other clinical observations made at 
the time of the examination.  That is to say, the Court has held 
on multiple occasions that lay statements by a Veteran concerning 
a pre-existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is recorded 
by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may not 
have diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional).



In this particular case at hand, the presumption of soundness 
when entering service initially attaches.  Although the Veteran 
noted during his March 1979 military entrance physical that he 
had been treated for a mental health related condition, he also 
clarified that that treatment was in relation to rheumatic fever 
in 1967.  Moreover, the military entrance examiner indicated 
there were no sequelae (i.e., residuals of that pre-existing 
disease).  The Veteran's military enlistment examination also did 
not detect any disqualifying disability; rather, he was accepted 
into the military without exception.  

As there was no pre-existing mental disorder noted upon entering 
service, the relevant inquiry is whether the record supports the 
finding that the Veteran's claimed disorder is attributable to an 
in-service incurrence of relevant psychological symptoms.  And 
aside from the enlistment physical, his STRs are completely 
unremarkable for any complaints or treatment relating to 
psychological symptoms, which, in and of itself, tends to suggest 
this claimed condition was not incurred in service.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).  

As concerning this absence of documentation, the Veteran asserts 
that upon experiencing these in-service psychological symptoms, 
he received pastoral care, rather than psychological or 
psychiatric treatment as he had requested.  He also asserts that 
he was experiencing psychological symptoms when he injured his 
right wrist in service - an injury (specifically, the associated 
residuals) for which service connection since has been granted.  
He says he put his right hand through a glass window due to his 
increasing inability to cope with the level of stress or pressure 
he was under.  He further asserts that the chaplain who counseled 
him after that unfortunate incident recommended a hardship 
discharge due to the continually increasing psychological 
symptoms, and that this is why he only served 1 year of a 4-year 
enlistment.  See the May 2010 hearing transcript.  



The Board notes that, while the Veteran's service personnel 
records show he received a hardship discharge, it does not 
specify or document that this was in relation to any 
psychological symptoms or mental disorder he may have been 
experiencing.  Similarly, although he is service-connected for a 
right wrist injury, there is no indication this injury involved 
any relevant psychological symptoms, either precipitating that 
trauma or as a consequence of it.

That said, the Veteran also asserts that his in-service 
psychological symptoms have continued since service.  However, he 
readily acknowledges that he first received treatment relating to 
depression in 2007 - over 26 years after his February 1981 
discharge.  This, too, is probative evidence against his claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).

Further concerning this, the Veteran has made contradictory 
statements regarding the onset of his depression.  For example, 
his VA treatment records show that in December 2005 he denied any 
mental health problems and that, in October 2007, he first 
received treatment for depression symptoms and denied any prior 
psychiatric history.  And yet, when he filed his claim, also in 
October 2007, he claimed that his depression dated back to his 
military service, so for many years.  The Board finds these 
contradictory statements diminish the probative value of his 
statements and hearing testimony - particularly with respect to 
the onset of his depression symptoms.  See Macarubbo v. Gober, 10 
Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  


See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability, including during service and 
since, even where not corroborated by contemporaneous medical 
evidence, but also indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

So under the circumstances presented, those being, insufficient 
evidence of any relevant symptoms or diagnosis in service and no 
linkage of any current depression to service, the Board must find 
that the probative, i.e., competent and credible, evidence of 
record does not support granting service connection for the 
depression or for any other psychiatric disorder either.  See 
Clemons v. Shinseki, 23 Vet App 1 (2009) (indicating the scope of 
a mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

Moreover, since, for these reasons and bases, the preponderance 
of the evidence is against the Veteran's claim, there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Drug and Alcohol Dependency

The Veteran's VA treatment records show that he has been treated 
for drug and alcohol dependency and diagnosed with polysubstance 
abuse and alcohol, cannabis, and cocaine dependence.  So there is 
competent evidence he has this claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, the determinative issue is whether this disorder is 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts two alternative theories of 
entitlement, and so, the Board must consider both.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Jones v. 
Principi, 3 Vet. App. 396, 399 (1992); and EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).

When originally filing his claim in October 2007, the Veteran 
alleged this disorder began during his military service, i.e., 
was directly incurred in service.  But later, in October 2008 and 
in testimony during his May 2010 hearing, he asserted this 
condition, instead, is secondary to his depression.

Disability directly resulting from alcohol abuse, since it is 
willful misconduct, generally cannot be service connected.  See 
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct service connection 
for disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for a 
claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-
99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, however.  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal 
Circuit Court held that compensation could not be awarded 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for 
a primary alcohol/drug abuse disability incurred during service 
or for any secondary disability that resulted from primary 
alcohol/drug abuse during service.  Id., at 1376.  But the 
Federal Circuit Court further held that there can be 
service connection for compensation for an alcohol/drug abuse 
disability acquired as secondary to, or as a symptom of, a non-
willful misconduct, service-connected disability.  But in further 
clarifying this, the Federal Circuit Court explained that 
Veterans may only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id., at 
1381.  An award of compensation on such a basis would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a Veteran's 
primary service-connected disability, and where the alcohol or 
drug abuse disability is not due to willful wrongdoing."  Id.

Here, the Veteran's depression has not been service connected, 
i.e., not been determined to be related to or a consequence of 
his military service.  So even assuming for the sake of argument 
his drug and alcohol dependency is secondary to his depression, 
this precludes linking his drug and alcohol dependency to his 
military service in this secondary fashion because the underlying 
condition causing the alcoholism, itself, has not been linked to 
his military service.  Furthermore, there is no indication his 
drug and alcohol dependency is related to any other service-
connected disability.  So the probative evidence of record does 
not indicate his drug and alcohol dependence is secondary to or 
caused by a primary 
service-connected disability.

For these reasons and bases, the preponderance of the evidence is 
against his claim for service connection for drug and alcohol 
dependency - in turn meaning there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for an acquired psychiatric disorder, 
including depression, is denied.

Service connection for drug and alcohol dependency also is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


